Article XXVI of our Constitution declares all the lands within the bounds of this State to belong to the collective body of the people, making exceptions in favor of those who had already obtained grants from the king or lords proprietors, which exceptions extend only to those who were parties to that instrument — the freemen of North Carolina. All others are out of the exceptions; consequently, all British subjects, and no one who was then a British subject had title to any lands within this State after that period. It will be said, Why, then, confiscate the lands of British subjects? I answer, the confiscation acts considered that some who were then British subjects might be willing to become citizens, and to join their efforts in the common defense. The Assembly meant to retain, and actually reserved, the power of restoring to such the rights which to themonce belonged, if within the limited time they would apply for that purpose; and with respect to such as did not apply within time it was proper, and indeed necessary, to appropriate their estates to the common defense; the mode of doing which was pointed out by those acts, without which the property would have remained unused.
Cited: Benzein v. Lenoir, 16 N.C. 265.